Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Since this application is a continuation of US Application 16/499,783, the examiner has considered the information provided in the parent application (per MPEP 609.02). Should applicant desire the information to be printed on any patent issuing from this application, a new listing of the information must be separately submitted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the base member" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "each base member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the socket holder’s first and second engaged positions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base member" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "each base member" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the socket holder’s first and second engaged positions" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 7,841,480).
Regarding claim 13, Hsieh discloses a socket organizer (See Fig. 3) for releasably and adjustably holding a plurality of socket holders, the organizer comprising: a longitudinally extending rail assembly (at 2) having a body with a bottom wall (at 21 in Fig. 3) and two opposed side walls (at 22 in Fig. 3) defining an interior channel; a plurality of socket holders (at 3/4/5), each socket holder having a base (at 4) slidingly engaged within the interior channel of the rail assembly, and a mounting post (at 43) for releasably holding a socket (100); each socket holder having a detent ball (6) positioned in the mounting post and radially movable between a locked position (shown in Fig. 5) in which a socket is held in place on the mounting post by the detent ball, and an unlocked position (shown in Fig. 7) in which the socket is released from the socket holder; and wherein each base member of each socket holder further comprises a locking pin (at 32) positioned within the mounting post, the detent ball engaged by a cam surface (at 33) for moving the detent ball radially between a locked position in which a socket is held in place by the detent ball, and an unlocked position in which the socket is released from the socket holder (See Figs. 5 and 7).
Regarding claim 14, Hsieh discloses a socket holder's first and second engaged positions correspond to, respectively, the locked and unlocked positions of the detent ball.
Regarding claim 15, Hsieh discloses rotation of the mounting post one-quarter turn moves the detent ball between the locked and unlocked positions (as shown in Fig. 4 and 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 9,694,491) in view of Hsieh (US 7,841,480).
Regarding claims 1 and 6-8, Kao ‘491 discloses a socket organizer (See Fig. 1) for releasably and adjustably holding a plurality of socket holders, the organizer comprising: a longitudinally extending rail assembly (at 10 in Fig. 1) having a body with a bottom wall (at 13) and two opposed side walls (at 14/12 in Fig. 1) defining an interior channel; a plurality of socket holders (30), each socket holder having a base (at 31) slidingly engaged within the interior channel of the rail assembly, and a mounting post (at 32) for releasably holding a socket; each socket holder having a detent ball (at 321) positioned in the mounting post; and a socket holder positioning mechanism (41/42) for securing socket holders at selected positions along the rail assembly, wherein the socket holder positioning mechanism further comprises: a plurality of laterally extending, longitudinally spaced-apart ridges (at 41) extending upwardly along the bottom wall of the rail assembly, and for each socket holder, at least one tab (at 42) extending downwardly from the socket holder base for selectively engaging the ridges. Kao ‘491 discloses the claimed invention except for the detent ball being radially movable between a locked position in which a socket is held in place on the mounting post by the detent ball, and an unlocked position in which the socket is released from the socket holder.
However, Hsieh teaches a socket organizer (See Fig. 3) for releasably and adjustably holding a plurality of socket holders, the organizer comprising: a longitudinally extending rail assembly (at 2) having a body with a bottom wall (at 21 in Fig. 3) and two opposed side walls (at 22 in Fig. 3) defining an interior channel; a plurality of socket holders (at 3/4/5), each socket holder having a base (at 4) slidingly engaged within the interior channel of the rail assembly, and a mounting post (at 43) for releasably holding a socket (100); each socket holder having a detent ball (6) positioned in the mounting post and radially movable between a locked position (shown in Fig. 5) in which a socket is held in place on the mounting post by the detent ball, and an unlocked position (shown in Fig. 7) in which the socket is released from the socket holder, further comprising a locking pin (32) positioned within the mounting post, the detent ball engaged by a cam surface (at 33) for moving the detent ball radially between a locked position in which a socket is held in place by the detent ball, and an unlocked position in which the socket is released from the socket holder, the socket holder's first and second engaged positions correspond to, respectively, the locked and unlocked positions of the detent ball, wherein rotation of the mounting post one-quarter turn moves the detent ball between the locked and unlocked positions, for the purpose of securely locking a socket in place and allowing for convenient removal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detent ball of Kao ‘491 to be radially movable from a locked position to an unlocked position as taught by Hsieh in order to securely lock a socket in place and allowing for convenient removal.
Regarding claim 2, Kao ‘491 discloses each socket holder tab is movable between an engaged position (as shown in Fig. 4B), wherein engagement of the tab and one of the plurality of ridges prevents longitudinal movement of the socket holder along the rail assembly, and an unengaged position (as shown in Fig. 4A), wherein the socket holder is free to slide longitudinally along the rail assembly.
Regarding claim 9, Kao ‘491 discloses a longitudinally extending insert member (20) slidingly cooperating with an insert channel (at 132) defined along the bottom wall of the rail assembly, and wherein the plurality of ridges are defined on the insert member.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 9,694,491) in view of Hsieh (US 7,841,480). as applied to claim 1 above, and further in view of Kao (US 9,205,552). As described above, Kao ‘491-Hsieh discloses the claimed invention except for the magnetic plate. However, Kao ’552 teaches a tool organizer (See Fig. 1) comprising a plurality of tool holders (21/22), wherein the organizer has a magnetic plate (at 30) secured to the rail assembly (10) for the purpose of mounting the rail assembly to a surface. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the rail assembly of Kao ‘491-Hsieh with a magnetic plate as taught by Kao ‘552 in order to allow the rail assembly to be secured to a surface.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 9,694,491) in view of Hsieh (US 7,841,480). as applied to claim 1 above, and further in view of Kao (US 9,661,781). As described above, Kao ‘491-Hsieh discloses the claimed invention except for the alignment mechanism. However, Kao ‘781 teaches a socket organizer (See Fig. 2) for releasably and adjustably holding a plurality of socket holders, the organizer comprising: a longitudinally extending rail assembly (at 12) having a body with a bottom wall (at 11) and two opposed side walls (at 122) defining an interior channel; a plurality of socket holders (30), each socket holder having a base (at 31) slidingly engaged within the interior channel of the rail assembly, and a mounting post (at 32) for releasably holding a socket; each socket holder having a detent ball (312) positioned in the mounting post; and wherein the rail assembly further comprises: an alignment mechanism (at 112) which cooperates with corresponding alignment features (at 314) defined on the base member of each socket holder, the alignment mechanism preventing insertion of the socket holder into an open end of the interior channel of the rail assembly unless the alignment feature and the alignment mechanism are cooperatively aligned, wherein the alignment mechanism further comprises a shaped surface (at 112) on a side or bottom wall of the rail assembly and wherein the aligning feature comprises a cooperating shaped surface (near 314) on the base member, for the purpose of quickly aligning and positioning socket holders along the rail assembly. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the organizer of Kao ‘491-Hsieh with an alignment mechanism as taught by Kao ‘781 in order to allow for quick alignment and positioning of the socket holders.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 9,661,781) in view of Hsieh (US 7,841,480).
Regarding claim 16, Kao ‘781 discloses a socket organizer (See Fig. 2) for releasably and adjustably holding a plurality of socket holders, the organizer comprising: a longitudinally extending rail assembly (at 12) having a body with a bottom wall (at 11) and two opposed side walls (at 122) defining an interior channel; a plurality of socket holders (30), each socket holder having a base (at 31) slidingly engaged within the interior channel of the rail assembly, and a mounting post (at 32) for releasably holding a socket; each socket holder having a detent ball (312) positioned in the mounting post; and wherein the rail assembly further comprises: an alignment mechanism (at 112) which cooperates with corresponding alignment features (at 314) defined on the base member of each socket holder, the alignment mechanism preventing insertion of the socket holder into an open end of the interior channel of the rail assembly unless the alignment feature and the alignment mechanism are cooperatively aligned. Kao ‘781 discloses the claimed invention except for the detent ball being radially movable between a locked position in which a socket is held in place on the mounting post by the detent ball, and an unlocked position in which the socket is released from the socket holder.
However, Hsieh teaches a socket organizer (See Fig. 3) for releasably and adjustably holding a plurality of socket holders, the organizer comprising: a longitudinally extending rail assembly (at 2) having a body with a bottom wall (at 21 in Fig. 3) and two opposed side walls (at 22 in Fig. 3) defining an interior channel; a plurality of socket holders (at 3/4/5), each socket holder having a base (at 4) slidingly engaged within the interior channel of the rail assembly, and a mounting post (at 43) for releasably holding a socket (100); each socket holder having a detent ball (6) positioned in the mounting post and radially movable between a locked position (shown in Fig. 5) in which a socket is held in place on the mounting post by the detent ball, and an unlocked position (shown in Fig. 7) in which the socket is released from the socket holder, for the purpose of securely locking a socket in place and allowing for convenient removal. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the detent ball of Kao ‘781 to be radially movable from a locked position to an unlocked position as taught by Hsieh in order to securely lock a socket in place and allowing for convenient removal.
Regarding claim 17, Kao ‘781 discloses the alignment mechanism further comprises a shaped surface (at 112) on a side or bottom wall of the rail assembly and wherein the aligning feature comprises a cooperating shaped surface (near 314) on the base member.

Allowable Subject Matter
9.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10792803-B1, US-20200101590-A1, US-10589416-B1, US-10022857-B2, US-20180065792-A1, US-9782890-B2, US-9527206-B1, US-20160096264-A1, US-8336709-B1, US-20110089126-A1, US-7658284-B2, US-20050221664-A1, US-20050218023-A1 and US-20040211691-A1 disclose similar socket organizers.
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735